     Case: 3:19-cv-00271-NBB-JMV Doc #: 43 Filed: 06/29/20 1 of 1 PageID #: 631




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

SHAKEYIA D. JOYNER                                                                     PETITIONER

v.                                                                        No. 3:19CV271-NBB-JMV

STATE OF MISSISSIPPI                                                                 RESPONDENT


                      ORDER DENYING PETITIONER’S MOTION [39]
                        FOR A CERTIFICATE OF APPEALABILITY

       This matter comes before the court on the motion [39] by the petitioner for a Certificate of

Appealability. As the court has previously found that a Certificate of Appealability is not warranted

in this case, the instant motion is DENIED.

       SO ORDERED, this, the 29th day of June, 2020.

                                                        /s/ Neal Biggers
                                                       NEAL B. BIGGERS
                                                       SENIOR U. S. DISTRICT JUDGE
